UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                        TOZZI, CAMPANELLA, and CELTNIEKS
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                   Private First Class KENNETH A. ELMORE
                         United States Army, Appellant

                                   ARMY 20140649

               Headquarters, 19th Expeditionary Sustainment Command
               Wendy P. Daknis and Mark A. Bridges, Military Judges
            Major Mary N. Milne, Acting Staff Judge Advocate (pretrial)
    Lieutenant Colonel Maureen A. Kohn, Staff Judge Advocate (recommendation)
     Lieutenant Colonel Jeremy W. Robinson, Staff Judge Advocate (addendum)

For Appellant: Major Christopher D. Coleman, JA; Captain Payum Doroodian, JA.

For Appellee: Lieutenant Colonel A.G. Courie III, JA.

                                     29 April 2016

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of one specification of failure to obey a lawful order and one
specification of sexual assault in violation of Articles 92 and 120, Uniform Code of
Military Justice, 10 U.S.C. §§ 892, 920 (2012) [hereinafter UCMJ]. The military
judge sentenced appellant to a bad-conduct discharge, confinement for thirty-three
months, and reduction to the grade of E-1. The convening authority approved the
findings and only so much of the sentence as provides for a bad-conduct discharge,
confinement for thirteen months and twenty-five days, and reduction to the grade of
E-1. *
       This case is before us for review under Article 66, UCMJ. Appellant’s personal
submission made pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A 1982)
merits discussion and relief. Appellant asks this court to provide appropriate relief to
remedy the dilatory post-trial processing of his case. We agree that relief is

*
 Prior to action, the convening authority deferred appellant’s automatic forfeitures
until action, and waived automatic forfeitures for the benefit of appellant’s minor
child for a period of six months.
ELMORE—ARMY 20140649

appropriate in this case and reduce the approved sentence to confinement by thirty
days in our decretal paragraph.
                             LAW AND DISCUSSION
        The convening authority took action 357 days after the conclusion of
appellant’s court-martial. Of that delay, twenty-five days are attributable to the
defense, and 332 days are attributable to the government. The record in this case
consists of two volumes, and the trial transcript is 231 pages. Although we find no
due process violation in the post-trial processing of appellant’s case, we must still
review the appropriateness of the sentence in light of the unjustified dilatory post-
trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J. 219, 224
(C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are] required to
determine what findings and sentence ‘should be approved,’ based on all the facts
and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J. 353,
362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct. Crim.
App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000).

       Appellant requested speedy post-trial processing prior to raising the same
issue as a legal error in his Rule for Courts-Martial 1105 matters. The government
took 185 days to transcribe the record of trial and to serve the record of trial on
appellant’s defense counsel, and another fifty-one days to serve the record of trial on
the military judges for authentication. The convening authority, upon
recommendation of the staff judge advocate, reduced appellant’s sentence to
confinement by five days in addition to the terms of the pretrial agreement as
warranted by the delay in post-trial processing. Notwithstanding this, we find
additional relief in this case is appropriate because the delay between announcement
of sentence and action could “adversely affect the public’s perception of the fairness
and integrity of military justice system . . . .” Ney, 68 M.J. at 617.

                                   CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, however, we affirm only so
much of the sentence as provides for a bad-conduct discharge, confinement for
twelve months and twenty-five days, and reduction to the grade of E-1. All rights,
privileges, and property, of which appellant has been deprived by virtue of that
portion of his sentence set aside by this decision, are ordered restored. See UCMJ
arts. 58b(c) and 75(a).
                                         FOR THE COURT:
                                         FOR THE COURT:




                                        MALCOLM H. SQUIRES, JR.
                                        Clerk of Court
                                          2